UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 22, 2017 MICROBOT MEDICAL INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-19871 94-3078125 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 175 Derby Street, 27/1 Hingham, MA 02043 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (908) 938-5561 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events On February 22, 2017, the Company issued a press release announcing that the U.S. Patent and Trademark Office has issued a Notice of Allowance for a key technology patent covering a device for the prevention of shunt stenosis. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit Description Press Release dated February 22, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 24, 2017 MICROBOT MEDICAL INC. By: /s/ Harel Gadot Harel Gadot Chairman, President, and Chief Executive Officer
